Citation Nr: 0336873	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  03-13 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of 
meningococcal meningitis.

2.  Whether new and material evidence has been submitted 
reopen a claim for service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel



INTRODUCTION

The veteran had active service from November 1943 to January 
1946.

Initially, the Board of Veterans' Appeals (Board) notes that 
the Board granted the veteran's motion to advance his case on 
the Board's docket on the basis that the veteran is in excess 
of 75 years of age.

In addition, the Board notes that while the regional office 
(RO) has adjudicated the claims for service connection on a 
de novo basis, the Board's review of the record discloses 
previous final denials as to both claims.  Accordingly, the 
Board is required to consider whether new and material 
evidence has been submitted to reopen the claims pursuant to 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996), and the 
issues on appeal have been identified to comport with the 
correct procedural history in this matter.  

The Board further observes that the previous final denial 
with respect to the issue of entitlement to service 
connection for residuals of meningococcal meningitis, arises 
from an original claim that was denied by a June 1999 rating 
decision which determined that the veteran had not submitted 
a well-grounded claim.  Thereafter, the veteran filed a 
timely notice of disagreement with this claim in June 2000, 
and following the issuance of a statement of the case in 
October 2000, the veteran did not file a timely substantive 
appeal (the substantive appeal was due in December 2000).  In 
this regard, while the RO then reviewed the claim under the 
Veterans Claims Assistance Act of 2000 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) (VCAA), on a de novo basis, the 
Board finds that such action was not required by the VCAA.  
More specifically, in light of the untimely appeal of the 
June 29, 1999, that decision became final as of that date.  
Thus, although the veteran's claim was filed before the date 
of enactment of the VCAA, it became final prior to the date 
of enactment (See 38 U.S.C.A. § 5107(a)(2) (West 2002)), and 
prior to the period between July 14, 1999 and the effective 
date of the VCAA (See 38 U.S.C.A. § 5107(b)(2) (West 2002)).  

Finally, the Board notes that in response to a March 2003 
statement seeking an increased evaluation for tinnitus, a 
March 2003 determination letter denied the claim and provided 
the veteran with his appellate rights in the event he wished 
to appeal the decision.  There is no indication in the record 
that the veteran filed a notice of disagreement with this 
decision.  


FINDINGS OF FACT

1.  A claim for service connection for residuals of 
meningococcal meningitis was denied by a June 1999 rating 
decision which was not timely appealed.

2.  The evidence received since the June 1999 rating decision 
pertinent to the claim for service connection for residuals 
of meningococcal meningitis is either cumulative or 
redundant, or does not bear directly and substantially on the 
specific matter under consideration, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  An application to reopen a claim for service connection 
for a back disorder was denied by a June 1999 rating decision 
which was not appealed.

4.  The evidence received since the June 1999 rating decision 
pertinent to the claim for service connection for a back 
disorder is either cumulative or redundant, or does not bear 
directly and substantially on the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The June 1999 rating decision, which denied a claim for 
service connection for residuals of meningococcal meningitis, 
is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2001); 38 U.S.C. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (1998).  

2.  The June 1999 rating decision, which denied an 
application to reopen a claim for service connection for a 
back disorder, is final.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2001); 38 U.S.C. § 7105(c) (West 
1991); 38 C.F.R. § 20.1103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board first notes that this matter has already been 
developed within the guidelines established by the VCAA.  In 
this regard, the record reflects that the veteran was advised 
in a May 2001 letter of the evidence necessary to 
substantiate and/or reopen his claims, and of the relative 
obligations of the Department of Veterans Affairs (VA) and 
the veteran in obtaining that evidence (while the May 2001 
letter does not specifically mention the claim for service 
connection for a low back disorder, the letter was provided 
as a result of the previous denial of claims based on the 
failure to submit well-grounded claims, and this claim was 
clearly one of those claims).  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Although the notice may have mislead 
the veteran into believing that he had less than one year to 
provide additional evidence, since more than one year has 
elapsed since the notice was sent, the Board finds that it is 
permitted to consider the claims based on the evidence 
currently of record.  In fact, the Veterans Benefits Act of 
2003 contains a provision that clarifies that VA may make a 
decision on a claim before the expiration of the one-year 
VCAA notice period.  See Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § __, 117 Stat. 2651, __ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. § __).  In addition, the April 2003 
statement of the case provided the veteran with the VCAA 
guidelines, and the veteran was again notified that his 
claims were being denied based on the lack of medical 
evidence of a chronic residual of in-service meningococcic 
cerebrospinal fever or back injury linked by competent 
medical opinion to service.  

Moreover, there is no indication that there are any 
outstanding pertinent treatment reports or other documents 
that have not been obtained or otherwise sufficiently 
addressed in documents or records already associated with the 
claims folder, and there is language in the VCAA which 
implies that a new and material claim is to be excluded from 
the duty to assist provisions of the statute until the claim 
is reopened.  While the Board is mindful of the fact that 
recent regulations were promulgated by the VA to implement 
the VCAA (38 C.F.R. §§ 3.156(a) and 3.159 (2003), including 
provisions which modified the language of 38 C.F.R. 
§ 3.156(a), the Board notes that these regulations apply only 
to claims to reopen finally decided claims received on or 
after August 29, 2001, and are thus, inapplicable to the 
veteran's claims on appeal.  In addition, although the 
veteran's claims were not adjudicated by the RO on a new and 
material basis, by adjudicating the claims on a de novo 
basis, the RO afforded the veteran greater review than his 
claims actually warranted.  Thus, the Board finds that its 
consideration of the claims under 38 C.F.R. § 3.156 (2001) 
cannot be considered prejudicial to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Consequently, the Board finds that no further action is 
required under the VCAA with respect to the issue of whether 
new and material evidence has been submitted to reopen the 
claims.

The record reflects that a June 1999 rating decision denied 
service connection for residuals of meningococcal meningitis, 
and that while the veteran submitted a notice of disagreement 
with this decision, following the issuance of a statement of 
the case in October 2000, the veteran did not file a timely 
substantive appeal.  Accordingly, the June 1999 rating 
decision became final as outlined in 38 U.S.C.A. § 7105 (West 
2002), when the veteran failed to perfect his appeal of that 
decision within the statutory time limit.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  Similarly, the June 1999 rating 
decision denied the veteran's application to reopen a claim 
for service connection for a back disorder, and the veteran 
did not file a notice of disagreement with the rating 
decision as to this claim.  Thus, the June 1999 rating 
decision also became final as to this claim due to the 
veteran's failure to perfect his appeal.  

As such, the veteran's claims for service connection may only 
be reopened if new and material evidence is submitted, and 
based on the grounds stated for the denials in the June 1999 
rating decision, this would consist of medical evidence 
linking a chronic residual of in-service meningococcic 
cerebrospinal fever or back injury to service, or in the case 
of arthritis or organic diseases of the nervous system, to a 
period of one year following service.  

In this regard, the evidence received since the June 1999 
rating decision includes a May 2000 private medical statement 
indicating the existence of some cerebellar atrophy but no 
clear meningeal involvement, service medical records that 
largely duplicate documents previously of record, VA 
outpatient treatment records for the period of July 1999 to 
May 2000, an April 2001 private medical report that reflects 
an impression of essential tremor with head titubation 
without linking this disorder to service, and an article 
noting that some people who have contracted bacterial 
meningitis and meningococcal septicaemia survive and make a 
full recovery and that some are left with after effects or 
serious disabilities.  Since June 1999, the veteran has still 
not submitted medical evidence linking a chronic residual of 
in-service meningococcic cerebrospinal fever or back injury 
to service, or in the case of arthritis or organic diseases 
of the nervous system, to a period of one year following 
service.  In the absence of new and material evidence, the VA 
is not required to obtain a medical examination or opinion.

The critical question with respect the veteran's claims was 
and remains whether there is medical evidence demonstrating a 
link between current disability and active service or a 
period of one year after service, and the evidence received 
since the June 1999 rating decision still does not adequately 
address this fundamental question as to the veteran's claims.  
Therefore, the Board has no alternative but to conclude that 
the additional evidence and material of record received in 
this case is not probative of this essential issue and thus 
is not material.  It is also not material because it is not 
so significant that it must be considered in order to fairly 
decide the merits of the claims.  38 C.F.R. § 3.156(a) 
(2001).  






ORDER

New and material evidence not having been submitted, 
reopening of the claims for service connection for residuals 
of meningococcal meningitis and a back disorder is denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



